   Case 1:20-cv-00700-MN Document 1 Filed 05/26/20 Page 1 of 14 PageID #: 1




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

                                                   :
 GEMAK GEMI INSAAT SANAYI VE                       :
 TICARET A.S.                                      :
                                                   :
                            Plaintiff,             :
                                                   :
           v.                                      :   C.A. No.
                                                   :
 ANGOL LIMITED, as owner of the M/V                :   IN ADMIRALTY, Rule 9(h)
 ANGOL, and FS ANDES LTD.,                         :
                                                   :
                            Defendants.            :
                                                   :
                                                   :
                                                   :

                                         VERIFIED COMPLAINT

          Plaintiff Gemak Gemi Insaat Sanayi Ve Ticaret A.S. (“Plaintiff”) by and through its

attorneys Blank Rome LLP as and for its Verified Complaint against the Defendants Angol

Limited, as owner of the M/V ANGOL, (“Angol Limited”) and FS Andes Limited (“FS Andes”)

(collectively “Defendants”) alleges as follows:

                                     JURISDICTION AND VENUE

          1.    This is an admiralty and maritime claim within the meaning of Rule 9(h) of the

Federal Rules of Civil Procedure and 28 U.S.C. § 1333, because it arises out of a breach of a

maritime contract, as will be set forth more fully herein.


          2.    Venue is proper in this District because there is, or will be during the pendency of

this action, property of or due and owing to the Defendant within or moving through this District

in the form of the M/V ANGOL (IMO No. 9399806) (the “Vessel”), as will be more fully discussed

herein.




999998.05123/123317106v.1
   Case 1:20-cv-00700-MN Document 1 Filed 05/26/20 Page 2 of 14 PageID #: 2




        3.      Defendants cannot be found in this District within the meaning of Rule B of the

Supplemental Rules for Admiralty and Maritime Claims.


                                        THE PARTIES


        4.      Plaintiff Gemak Gemi Insaat Sanayi Ve Ticaret A.S. is a company organized under

laws of Turkey, with a principal place of business of Tersaneler Cad. No. 38, 34944 Tuzla,

Istanbul, Turkey.


        5.      Defendant Angol Limited was, at all material times, incorporated in Liberia with

its registered address at 80 Broad Street, Monrovia, Liberia. On information and belief, Defendant

Angol Limited is the alter ego of FS Andes Ltd, as more fully set forth herein.


        6.      Defendant FS Andes was, at all material times, incorporated in Liberia with its

registered address at 80 Broad Street, Monrovia, Liberia. On information and belief, Defendant

Angol Limited is the alter ego of FS Andes Ltd, as more fully set forth herein.


        7.      On information and belief, Angol Limited, the registered owner of the M/V

ANGOL, and FS Andes Ltd., the registered owner of the M/V ANDES, are both members of the

“NSC Shipping GmbH & Cie. KG” Group of companies.


        8.      The Sea-Web website also refers to NSC Holding GmbH and Cie KG as the

Group Owner of the M/V ANGOL and M/V ANDES.


        9.      On information and belief, the M/V ANGOL and M/V ANDES are listed among a

“fleet” of twenty-four container vessels on the NSC Shipping GmbH & Cie. KG Group website.

See https://www.nsc-holding.com/flotte/container/.
                                              2

999998.05123/123317106v.1
   Case 1:20-cv-00700-MN Document 1 Filed 05/26/20 Page 3 of 14 PageID #: 3




        10.     On information and belief, non-party Columbia Shipmanagement (Deutschland)

GmBH (“Columbia Shipmanagement”) is the technical manager of the M/V ANDES and the M/V

ANGOL.


        11.     The M/V ANGOL is a motor vessel bearing IMO number 9399806. At all material

times, Defendant Angol Limited was and is the owner of the Vessel.


        12.     It is believed that the M/V ANGOL is or will be within or moving through this

District during the pendency of the action.


        13.     It is further believed that in addition to the M/V ANGOL itself, Defendant’s

bunkers, fuel, goods, chattels, appurtenances, equipment, effects, and other property, tangible or

intangible, in excess of the amount sought to be attached belonging to, due or being transferred to,

from, or for the benefit of Defendant including, but not limited to, such property as may be held,

received or transferred in Defendant’s name or as may be held, received or transferred for its

benefit, will be moving through, or within this district during the pendency of this action.


                                           THE FACTS


  I.    The Drydocking and Vessel Repairs


        14.     On or about November 25, 2019, Columbia Shipmanagement, as Manager of the

M/V ANDES and agent for Defendant FS Andes, entered into a contract with Plaintiff whereby

Plaintiff agreed to provide drydocking and repair services for the M/V ANDES at Plaintiff’s

shipyard in Turkey. (the “Repair Contract”). A true and correct copy of the Repair Contract is

attached as Ex. A.

                                                 3

999998.05123/123317106v.1
   Case 1:20-cv-00700-MN Document 1 Filed 05/26/20 Page 4 of 14 PageID #: 4




        15.     Pursuant to the Repair Contract, Plaintiff fully performed the following repairs on

the M/V ANDES between January 16, 2020 and March 8, 2020:


 Work Item                  Description       Unit           Qty    Unit     Total     Remarks
                                                                    Price    Price

 41       2        Cleaning of M.D.O.        m3          50        26.00    1.300
                   Service Tank for hot
                   work including
                   lighting and
                   ventilation (per m3 of
                   tank volume) – 7m3

 42                ADDITIONAL
                   WORKS (Submit
                   Date: 05.03.2020)

 42       1        Access of Plate           pcs         1         450,00   450
                   between E/R to
                   Cofferdam and
                   Installation New
                   Doubler Type
                   Manhole due to Steel
                   Work on Servis Tank

                       -     720x520mm
                             Manhole

 42       2        Laying Cable for      total           1         750,00   750
                   Lighting in BWTS and
                   Smoke Detector as per
                   Owner Repr. Request

 42       3        Cleaning of Bilge         total       1         790,00   790
                   Area in Engine Room
                   as per Owner Repr.
                   Request

 42       4        Power tool cleaning       total       1         1.315,00 1.315
                   and 3 coats painting
                   (Owner’s supplied
                   paint) of renewed steel


                                                     4

999998.05123/123317106v.1
   Case 1:20-cv-00700-MN Document 1 Filed 05/26/20 Page 5 of 14 PageID #: 5




                   only. (per kg of new
                   steel)

 42       5        Fitting and Welding of   pcs        10      60,00      600       NET
                   Foundation in BWMS
                   Room for Lighting

                                                                          Grand     $1,315,209
                                                                          Total
                                                                          (USD)




        16.     After agreed discounts were deducted, the final invoice amount for Plaintiff’s

repairs to the M/V ANDES totaled USD $919,000.00. (the “Repair Invoice”). A true and correct

copy of the Repair Invoice is attached as Ex. B.


        17.     On March 8, 2020, the Repair Invoice was accepted and signed by the Master of

the M/V ANDES, on behalf of the ANDES and its owner FS Andes Ltd, and its Manager,

Columbia Shipmanagement.


 II.    The Payment Guarantees


        18.     Defendant FS Andes paid $375,000.00 of the amount due under the Repair Invoice

prior to the departure of the M/V ANDES from Plaintiff’s shipyard.


        19.     The remaining balance of the Repair Invoice - $544,000.00 – was to be paid

pursuant to an agreed installment schedule, as set forth in two Payment Guarantee Letters.


        20.     The first Payment Guarantee Letter was given by Defendant FS Andes, as Owner

of the M/V ANDES, in favor of Plaintiff. It undertook inter alia as follows:


                                                   5

999998.05123/123317106v.1
   Case 1:20-cv-00700-MN Document 1 Filed 05/26/20 Page 6 of 14 PageID #: 6




                WE CONFIRM THAT M/V “ANDES – IMO No 9399739” HAS
                BEEN REPAIRED, DRYDOCKED, TESTED AND ACCEPTED
                BY   OUR     COMPANY’S    REPRESENTATIVES   AND
                CLASSIFICATION SOCIETY SURVEYORS DURING HER
                STAY AT YOUR SHIPMENT DATES BETWEEN 16/01/2020
                AND 08/03/2020 WITHOUT ANY DELAY.

                WE, FS ANDES LTD. – LIBERIA AS THE OWNERS OF THE
                M/V “ANDES” CONFIRM THAT VESSEL HAS BEEN
                REPAIRED AT YOUR SHIPYARD WITH THE AGREED FINAL
                INVOICE (USD. 919,000.-) AND HEREBY ACCEPT THE
                FINAL BILL DATED 08/03/2020 AND IRREVOCABLY
                CONFIRM TO PAY THE DEFERRED AMOUNT WHICH IS
                USD 544,000. – TO YOUR BELOW BANK ACCOUNT AS PER
                BELOW INSTALLMENTS.

                NO          AMOUNT (USD)   PAYMENT DATE

                1           375,000.-      ALREADY PAID BEFORE
                                           VESSELS DEPARTURE

                2           182,000.-      TO BE PAID ON 08 APRIL 2020

                3           181,000.-      TO BE PAID ON 08 MAY 2020

                4           181,000.-      TO BE PAID ON 08 JUNE 2020

                IF ONE OF THE ABOVE PAYMENTS, WHOLLY OR
                PARTIALLY, SHOULD REMAIN UNPAID BY OUR
                COMPANY UNTIL MENTIONED DATES, WE CONFIRM TO
                PAY INTEREST AT THE RATE OF 2 (TWO) PERCENT PER
                MONTH ON THE UNPAID TOTAL AMOUNT FOR THE
                PERIOD FROM SUCH DUE DATE WITH 15 DAYS GRACE
                PERIOD TO THE DATE OF FULL PAYMENT.

                IN CASE ABOVE PAYMENT CAN NOT BE REMITTED WE
                CONFIRM GEMAK GEMI INS. SAN. VE TIC. A.S.’S ALL
                LEGAL ACTIONS AGAINST OUR COMPANY AND/OR M/V
                “ALGARROBO” AND/OR OUR OTHER VESSELS
                INCLUDING EXERCISING LIEN, RIGHT OF RETENTION,
                ARRESTING ETC. FOR THE REMITTANCE OF THE
                OUTSTANDING AMOUNT TOGETHER WITH INTEREST
                AND EXPENSES SUSTAINED BY THE YARD. WE HEREBY
                UNDERTAKE    NOT   TO   RAISE   ANY   DEFENCE,
                COUNTERCLAIMS WHATSOEVER AGAINST GEMAK GEMI

                                             6

999998.05123/123317106v.1
   Case 1:20-cv-00700-MN Document 1 Filed 05/26/20 Page 7 of 14 PageID #: 7




                INS. SAN, VE TIC. A.S’S LEGAL ACTIONS FOR THE
                RECOVERY OF THE SAID AMOUNTS. (Emphasis added.)

A true and correct copy of the FS Andes Ltd. Payment Guarantee Letter is attached as Ex. C.


        21.     The second Payment Guarantee Letter was given by Columbia Shipmanagement,

as Managers of the M/V ANDES, and contains terms nearly identical to those set forth in the first

Payment Guarantee Letter, Ex. C. Specifically, the second Payment Guarantee Letter also

undertook inter alia as follows:


                IN CASE ABOVE PAYMENT CAN NOT BE REMITTED WE
                CONFIRM GEMAK GEMI INS. SAN. VE TIC. A.S.’S ALL
                LEGAL ACTIONS AGAINST OUR COMPANY AND/OR M/V
                “ALGARROBO” AND/OR OUR OTHER VESSELS
                INCLUDING EXERCISING LIEN, RIGHT OF RETENTION,
                ARRESTING ETC. FOR THE REMITTANCE OF THE
                OUTSTANDING AMOUNT TOGETHER WITH INTEREST
                AND EXPENSES SUSTAINED BY THE YARD. WE HEREBY
                UNDERTAKE    NOT    TO   RAISE  ANY      DEFENCE,
                COUNTERCLAIMS WHATSOEVER AGAINST GEMAK GEMI
                INS. SAN, VE TIC. A.S’S LEGAL ACTIONS FOR THE
                RECOVERY OF THE SAID AMOUNTS. (Emphasis added.)

A true and correct copy of the Columbia Shipmanagement Payment Guarantee Letter is attached

as Ex. D.


III.    The Non-Payment


        22.     Although duly demanded and obliged to do so under the Repair Invoice and

Payment Guarantees, Defendant FS Andes failed to remit the first two installment payments of

$182,000 and $181,000 on April 8, 2020 and May 8, 2020, respectively.


        23.     Under Article 8(4) of Plaintiff’s Standard Terms and Conditions:


                                                7

999998.05123/123317106v.1
   Case 1:20-cv-00700-MN Document 1 Filed 05/26/20 Page 8 of 14 PageID #: 8




                If payment of the Contract Price, wholly or partially, should remain
                unpaid by the Owner on the due date, the whole outstanding amount
                shall become due and payable forthwith together with interest at the
                rate of 2 percent per month on the unpaid total amount of the
                Contract Price for the period from such due date to the date of full
                payment."

        24.     The third and final installment payment of $181,000 is due on June 8, 2020.

However, because Defendant FS Andes’s failed to remit the first two installment payments on

their due dates, the entire outstanding amount is now due and payable, together with interest.


        25.     In total, FS Andes Ltd. owes $544,000.00, plus costs and interest at a rate of 2%

per month since April 8, 2020.


        26.     As set forth herein, Defendant Angol Limited is liable for Defendant FS Andes’s

debt to Plaintiff under the Repair Invoice and FS Andes Payment Guarantee because Defendant

Angol Limited is the alter ego of Defendant FS Andes.


IV.     Proceedings


        27.     Article 15 of the Plaintiff’s Standard Terms and Conditions of Contract for Ship

Repair provides that Turkish law shall govern any disputes arising under the Contract and that all

disputes arising thereunder shall be decided in the Courts of Istanbul. Plaintiff hereby reserves its

right to proceed in against Defendant FS Andes in Turkey pursuant to the Repair Contract. By

virtue of its role as alter ego of Defendant FS Andes, any judgment issued against Defendant FS

Andes in connection with this dispute is equally binding upon Defendant Angol Limited.




                                                 8

999998.05123/123317106v.1
   Case 1:20-cv-00700-MN Document 1 Filed 05/26/20 Page 9 of 14 PageID #: 9




        28.     Alternatively, the Payment Guarantee Letters issued by Defendant FS Andes and

Columbia Shipmanagement in respect of Plaintiff’s repairs to the M/V ANDES does not specify

a forum for dispute resolution. Instead, the Guarantees provide:


                IN CASE ABOVE PAYMENT CAN NOT BE REMITTED WE
                CONFIRM GEMAK GEMI INS. SAN. VE TIC. A.S.’S ALL
                LEGAL ACTIONS AGAINST OUR COMPANY AND/OR M/V
                “ALGARROBO”    AND/OR    OUR   OTHER   VESSELS
                INCLUDING EXERCISING LIEN, RIGHT OF RETENTION,
                ARRESTING ETC. FOR THE REMITTANCE OF THE
                OUTSTANDING AMOUNT TOGETHER WITH INTEREST
                AND EXPENSES SUSTAINED BY THE YARD. WE HEREBY
                UNDERTAKE    NOT    TO   RAISE  ANY   DEFENCE,
                COUNTERCLAIMS WHATSOEVER AGAINST GEMAK GEMI
                INS. SAN, VE TIC. A.S’S LEGAL ACTIONS FOR THE
                RECOVERY OF THE SAID AMOUNTS.

See Exs. C and D.

        29.      Plaintiff hereby reserves its right to litigate its dispute against Defendant FS

Andes before this Honorable Court pursuant to the Payment Guarantee Letters. By virtue of its

role as alter ego of Defendant FS Andes, any judgment issued against Defendant FS Andes in

connection with this dispute is equally binding upon Defendant Angol Limited.


                      COUNT I – BREACH OF MARITIME CONTRACT


        30.     All of the foregoing factual and legal allegations are incorporated herein by

reference as if set forth in full.


        31.     Defendant FS Andes breached the Repair Invoice and FS Andes Payment

Guarantee by, inter alia, failing to remit the installments payments on the dates they became due.




                                                   9

999998.05123/123317106v.1
  Case 1:20-cv-00700-MN Document 1 Filed 05/26/20 Page 10 of 14 PageID #: 10




        32.     As a result of Defendant FS Andes’ breach of the Repair Invoice and Payment

Guarantees, Plaintiff has suffered substantial and material damages in the sum of $544,000.00,

plus interest at a rate of 2% per month since April 8, 2020, and costs and fees.


                            COUNT II – ALTER EGO/VEIL PIERCING


        33.     Additionally or alternatively to Count I above, all of which foregoing factual and

legal allegations are incorporated herein by reference as if set forth in full, Defendant Angol

Limited is the alter ego of Defendant FS Andes such that the corporate veils of those companies

should be pierced so that Plaintiff may obtain recovery against Defendant Angol Limited directly

in respect of its claims against Defendant FS Andes.


        34.     On information and belief, Defendant Angol Limited and Defendant FS Andes

shared the same address at 80 Broad Street, Monrovia, Liberia.


        35.     On information and belief, Defendant Angol Limited, the registered owner of the

M/V ANGOL, and Defendant FS Andes, the registered owner of the M/V ANDES, are both

members of the “NSC Shipping GmbH & Cie. KG” Group of companies.


        36.     The Sea-Web website also refers to NSC Holding GmbH and Cie KG as the

Group Owner of the M/V ANGOL and M/V ANDES.


        37.     On information and belief, although Defendant Angol Limited and Defendant FS

Andes are the registered owners of only own one vessel each, both vessels are listed among a

“fleet” of twenty-four container vessels on the NSC Shipping GmbH & Cie. KG Group website.



                                                 10

999998.05123/123317106v.1
  Case 1:20-cv-00700-MN Document 1 Filed 05/26/20 Page 11 of 14 PageID #: 11




        38.     On information and belief, at all relevant times, both vessels were under the

exclusive management and control of NSC Shipping GmbH & Cie. KG Group, both

operationally and financially.


        39.     On information and belief, the technical manager of the M/V ANDES and the

M/V ANGOL is Columbia Shipmanagement.


        40.     Although Defendant FS Andes is the registered owner of only the M/V ANDES,

the FS Andes Payment Guarantee guarantees vessels other than the M/V ANDES can be arrested

for the remittance of the outstanding debt owed to Plaintiff. In particular, the Guarantee states

that Plaintiff can exercise a lien, right of retention, and arrest the “M/V “ALGARROBO”

AND/OR OUR OTHER VESSELS” for payment of the outstanding debt owed for the repairs to

the M/V ANDES.


        41.     In addition, the Columbia Shipmanagement Payment Guarantee – the technical

manager of both the M/V ANGOL and M/V ANDES – also guarantees vessels other than the

M/V ANDES as payment of the outstanding debt owed to Plaintiff.


        42.     Based on the foregoing, and on information and belief, Plaintiff alleges as

follows:


                a. By design and intent of Defendant FS Andes was inadequately capitalized to
                     fulfill its contractual obligations, particularly including those to Plaintiff;

                b. Defendant Angol Limited and Defendant FS Andes have ignored and/or failed
                     to observed corporate formalities between and among themselves, including but
                     not limited to co-mingling funds and property, engaging in transactions among

                                                    11

999998.05123/123317106v.1
  Case 1:20-cv-00700-MN Document 1 Filed 05/26/20 Page 12 of 14 PageID #: 12




                     themselves on other than arms-length terms, and by guaranteeing, paying or
                     satisfying the debts and obligations of each other when it suits their purposes;

                c. Defendant Angol Limited and FS Andes Ltd. share office space, contact details,
                     overhead and personnel, and their operations are inextricably intertwined;

                d. Defendant Angol Limited and FS Andes Ltd. are not run as individual profit
                     centers but rather function collectively as controlled and dominated instruments
                     of the “NSC Shipping GmbH & Cie. KG” Group.

                e. Defendant Angol Limited and FS Andes Ltd. have guaranteed, paid or
                     otherwise satisfied the debts and obligations of each other without adequate
                     consideration for so doing.

                f. Defendant Angol Limited and FS Andes Ltd. have co-mingled funds and/or
                     other assets and have used each other’s assets on other than an arms-length
                     basis.

        43.     In sum, the corporate forms of Defendant Angol Limited and Defendant FS

Andes are a sham and exists solely for the purpose of evading liabilities and defrauding creditors.

As such, this Court should pierce the corporate veil of Defendant Angol Limited and Defendant

FS Andes and should hold them liable in respect of Plaintiff’s claims herein.


           PLAINTIFF’S DAMAGES FOR WHICH ATTACHMENT IS SOUGHT

        44.     Plaintiff has suffered substantial direct damages as a result of Defendant FS

Andes’s breach of and/or failure to make payments presently due and owing under the Repair

Invoice and Payment Guarantees, including but not limited to (1) failure to pay the final balance

due in the amount of $544,000.00; and (2) interest in the amount of $10,920.00, at the rate of 2

(two) percent per month on the unpaid total amount for the period from such due date with 15



                                                   12

999998.05123/123317106v.1
  Case 1:20-cv-00700-MN Document 1 Filed 05/26/20 Page 13 of 14 PageID #: 13




days grace period to the date of full payment; and (3) costs and attorney’s fees estimated at

$15,000.00. Plaintiff is fully entitled to recover all such damages, totaling $569,920.00.


                                    PRAYER FOR RELIEF


          WHEREFORE, Plaintiff prays:

          A.    That process in due form of law issue against the Defendants, citing them to appear

and answer under oath all and singular the matters alleged in the Verified Complaint;

          B.    That since Defendants cannot be found within this District within the meaning of

Rule B of the Supplemental Rules for Admiralty and Maritime Claims, this Court issue an Order

directing the Clerk of Court to issue Process of Maritime Attachment and Garnishment pursuant

to Rule B of the Supplemental Rules for Certain Admiralty and Maritime Claims, attaching all of

Defendants’ tangible or intangible property or any other funds held by any garnishee, in the district

which are due and owing or otherwise the property of the Defendant up to the amount of

$569,920.00 to secure Plaintiff’s claims, and that all persons claiming any interest in the same be

cited to appear and pursuant to Supplemental Admiralty Rule B answer the matters alleged in the

Verified Complaint;

          C.    That judgment be entered adjudging Defendant Angol Limited as alter ego of
Defendant FS Andes and holding it fully liable to the same extent as Defendant FS Andes in respect
of the foregoing claim;

          D.    That this Court retain jurisdiction over this matter through the entry of a judgment
associated with any of the claims currently pending, or which may be initiated in the future,
including any appeals thereof.

          D.    That Plaintiff may have such other, further and different relief as may be just and

proper.

                                                 13

999998.05123/123317106v.1
  Case 1:20-cv-00700-MN Document 1 Filed 05/26/20 Page 14 of 14 PageID #: 14




Dated: May 26, 2020
                                           BLANK ROME LLP

                                           /s/ Brandon W. McCune
                                           Brandon W. McCune (Bar No. 6563)
                                           1201 N. Market Street, Suite 800
                                           Wilmington, DE 19801
                                           (302) 425-6400
                                           (302) 425-6464
                                           bmccune@blankrome.com

                                           OF COUNSEL

                                           Lauren B. Wilgus
                                           (pro hac vice motion forthcoming)
                                           1271 Avenue of the Americas
                                           New York, NY 10020
                                           (212) 885-5000
                                           (917) 332-3068
                                           lwilgus@blankrome.com

                                           Counsel for Plaintiff Gemak Gemi Insaat
                                           Sanayi Ve Ticaret A.S.




                                      14

999998.05123/123317106v.1
